            Case 1:20-cv-01469-CL       Document 17      Filed 09/24/20       Page 1 of 2




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Dawn Michelle Brackett
                              UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON – MEDFORD DIVISION


                                                CASE NO. 1:20-cv-01469-CL
Dawn Michelle Brackett,

                       Plaintiff,               PLAINTIFF’S VOLUNTARY DISMISSAL OF
                                                DEFENDANT BANK OF AMERICA,
       v.                                       NATIONAL ASSOCIATION PURSUANT TO
                                                FEDERAL RULE OF CIVL PROCEDURE 41
TransUnion, LLC; Bank of America,
National Association; and DOES 1 through
100 inclusive,

               Defendants.
TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

       PLEASE TAKE NOTICE THAT Plaintiff Dawn Michelle Brackett, pursuant to
Federal Rules of Civil Procedure, Rule 41(a)(1), hereby voluntary dismisses defendant Bank of
America, National Association as to all claims in this action.
       Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
       41(a) Voluntary Dismissal
       (1)      By the Plaintiff
                (A)    Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and
                       any applicable federal statute, the plaintiff may dismiss an action without a
                       court order by filing:
                       (i)     A notice of dismissal before the opposing party serves either an
                               answer or a motion for summary judgment.

  PLAINTIFF’S VOLUNTARY DISMISSAL OF DEFENDANT BANK OF AMERICA, NATIONAL ASSOCIATION
                     PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
                                           -1-
          Case 1:20-cv-01469-CL      Document 17     Filed 09/24/20   Page 2 of 2




         Defendant Bank of America, National Association have neither answered Plaintiff’s
Complaint nor filed a motion for summary judgment. Accordingly, Defendant Bank of America,
National Association may be dismissed from the Complaint for all purposes and without an
Order.


                                                 PERRY, SHIELDS, CAMPBELL,
                                                 FLOYD, PLLC



Dated: September 24, 2020                  By:   /s/ Kyle W. Schumacher _____
                                                 Kyle W. Schumacher
                                                 Attorney for Plaintiff




 PLAINTIFF’S VOLUNTARY DISMISSAL OF DEFENDANT BANK OF AMERICA, NATIONAL ASSOCIATION
                    PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
                                          -2-
